Cite as 2014 Ark. App. 227



                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                         CV-13-519
                                       No.



                                Opinion Delivered April 9, 2014
 SEECO, INC; JOYCE WALLS,
 INDIVIDUALLY; AND JACK AND
 JOYCE WALLS AS TRUSTEES OF     APPEAL FROM THE WHITE
 THE JACK G. WALLS AND JOYCE J. COUNTY CIRCUIT COURT
 WALLS REVOCABLE TRUST          [NO. CV-2009-679]
                    APPELLANTS

 V.

 CARVER L. HOLDEN;
 CHESAPEAKE OPERATING, INC.;
 CHESAPEAKE EXPLORATION
 LIMITED PARTNERSHIP;
 CHESAPEAKE EXPLORATION, LLC;
 CHESAPEAKE INVESTMENTS, an
 Oklahoma Limited Partnership; BP
 AMERICA PRODUCTION
 COMPANY; BHP BILLITON               HONORABLE TOM HUGHES,
 PETROLEUM (FAYETTEVILLE),           JUDGE
 LLC; AND RIVERBEND
 EXPLORATION AND
 PRODUCTION, LLC
                           APPELLEES DISMISSED WITHOUT PREJUDICE


                             RHONDA K. WOOD, Judge

       SEECO, Inc., Joyce Walls individually, and Joyce and Jack Walls, as trustees of a

family trust, appeal from an order establishing Carver L. Holden as owner of certain

mineral rights. Because the order is not final, we lack jurisdiction to hear the appeal. We

therefore dismiss without prejudice.
                                 Cite as 2014 Ark. App. 227


       Joyce Walls sued Carver Holden and his assignee, Chesapeake (along with several

related entities), to quiet title to a one-half mineral interest in approximately ninety-five

acres of land in White County. SEECO intervened to protect its lease with Joyce Walls,

and the Walls family trust intervened as the transferee of Walls’s rights. By amended

complaints, Walls added Chesapeake’s purported assignees—BP America Production

Company, BHP Billiton (Fayetteville) Petroleum, LLC, and Riverbend Exploration and

Production, LLC—as defendants. All defendants filed answers. Additionally, Chesapeake

filed a cross claim against Holden to recover its costs of defense and a lease bonus it had

paid to Holden should the court determine that Walls owned half of the mineral interest.

       The court ruled that Holden owned the mineral rights in full. The court further

found that Chesapeake had rights under the Holden lease and that Riverbend had rights

under an assignment from Chesapeake. The court’s order did not address whether

defendants BP America and BHP Billiton had any rights under the Holden lease, nor did

it adjudicate or otherwise dispose of Chesapeake’s cross-claim against Holden.

       An appeal may be taken only from a final judgment or decree entered by the trial

court. Ark. R. App. P.–Civ. 2(a)(1) (2013). Absent a proper certificate, an order is not

final that adjudicates fewer than all of the claims in a lawsuit or the rights and liabilities of

fewer than all of the parties. Ark. R. Civ. P. 54(b)(2) (2013). Whether an order is final

and appealable is a jurisdictional question that may be raised by this court sua sponte. See

Lamont v. Healthcare Capital, Inc., 2013 Ark. App. 283.

       In this case, the court’s order did not contain a certificate allowing an immediate

appeal pursuant to Ark. R. Civ. P. 54(b)(1) (2013). The order is not final because the

                                               2
                                Cite as 2014 Ark. App. 227


order did not address the rights and liabilities of BP America and BHP Billiton nor did it

resolve Chesapeake’s cross-claim against Holden. The presence of an unresolved cross-

claim deprives the appellate court of jurisdiction to hear the appeal, even when the cross-

claim appears to have been implicitly resolved by the outcome of the trial. See Bulsara v.

Watkins, 2010 Ark. 453; Ellis v. Agriliance, LLC, 2012 Ark. App. 549; Lamco Ltd. P’ship II

v. Pasta Concepts, Inc., 2012 Ark. App. 145. Given these circumstances, we must dismiss

the appeal.

       Our dismissal is without prejudice to refile at a later date. LaRue v. Ground Zero

Constr., Inc., 2014 Ark. App. 93.

       Dismissed without prejudice.

       WYNNE and GRUBER, JJ., agree.

       Perkins & Trotter, PLLC, by: R. Scott Morgan and Patrick Feilke; and Stephen C.

Gardner, for appellants.

       Millar Jiles, LLP, by: G. Michael Millar and Lindsey K. Bell; and Lody & Arnold,

Attorneys at Law, P.A., by: Wesley G. Lody, for appellees.




                                             3